                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            SECURE CAM, LLC,
                                   8                                                        Case No. 5:18-cv-02750-EJD
                                                         Plaintiff,
                                   9                                                        ORDER GRANTING DEFENDANT’S
                                                  v.                                        MOTION TO DISMISS
                                  10
                                            TEND INSIGHTS, INC.,                            Re: Dkt. No. 17
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Secure Cam, LLC (“Secure Cam” or “Plaintiff”) brings this action for patent

                                  14   infringement against Defendant Tend Insights, Inc. (“Tend Insights” or “Defendant”). Presently

                                  15   before the Court is Defendant’s Motion to Dismiss pursuant to Federal Rule of Civil Procedure

                                  16   12(b)(6) and 35 U.S.C § 101. Dkt. No. 24 (“Mot.”). Defendant asks this Court to find the

                                  17   asserted patents invalid for failure to claim patent-eligible subject matter. Having considered the

                                  18   submissions of the parties and the comments of counsel at the hearing, the Court grants

                                  19   Defendant’s Motion to Dismiss.

                                  20   I.       BACKGROUND

                                  21            A. The Parties

                                  22            Plaintiff Secure Cam is a Wyoming limited liability company with its principal place of

                                  23   business in Sheridan, Wyoming. Dkt. No. 1 (“Compl.”) ¶ 2. Plaintiff is the owner, by assignment,

                                  24   of U.S. Patent Nos. 8,531,555 (“the ‘555 Patent”), 8,350,928 (“the ‘928 Patent”), 8,836,819 (“the

                                  25   ‘819 Patent”) and 9,363,408 (“the ‘408 Patent”) (collectively, the “Patents-in-Suit”). Id., Exs. A-

                                  26   D. Defendant Tend Insights is a California corporation with its principal place of business in

                                  27   Fremont, California. Id. ¶ 3.

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       1
                                   1          B. The Patents-in-Suit

                                   2          The Patents-in-Suit are all entitled “Method and Apparatus for Automatically Categorizing

                                   3   Images in a Digital Camera.” Compl. Exs. A-D. The application of the ‘555 Patent is a

                                   4   continuation of the patent application that issued as the ‘928 Patent, and thus the two patents share

                                   5   the same specification. See Monsanto Co. v. Scruggs, 459 F.3d 1328, 1337 (Fed. Cir. 2006) (“The

                                   6   patents are continuations or divisionals of a common parent application and therefore necessarily

                                   7   have almost identical specifications.”). Similarly, the application for the ‘819 Patent is a

                                   8   continuation of the patent application that issued as the ‘555 Patent and the ‘408 Patent is a

                                   9   continuation of the patent application that issued as the ‘819 Patent. For simplicity, unless

                                  10   referring to a specific patent, the Court’s citations to the text and figures of the Patents-in-Suit

                                  11   refer to the ‘928 Patent.

                                  12          The Patents-in-Suit relate to “[a] system and method for the automatic analysis and
Northern District of California
 United States District Court




                                  13   categorization of images in an electronic imaging device.” ‘928 Patent at Abstract. All the

                                  14   asserted claims recite a system or method for automatic analysis and categorization of images that

                                  15   involves three components: 1) an imaging device, 2) a system bus and 3) a camera computer. See

                                  16   ‘555 Patent, 3:46-49; ‘928 Patent, 3:55-58; ‘819 Patent, 3:47-50; ‘408 Patent, 3:52-54. Figure 1

                                  17   illustrates the interaction between these three components:

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       2
                                   1   Figure 10 illustrates the process of analyzing and categorizing the images:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   This process begins when the camera captures an image as charged-couple device (CCD) data,

                                  14   stores the data into an image file, and then propagates the image file through the camera for

                                  15   processing and formatting of the image data. ‘928 Patent, 7:42 – 8:4. Next, image processing

                                  16   modules replace any defective pixels in image data, perform white balance color correction on the

                                  17   image data, and perform interpolation (edge enhancement) on the image data. Id. The processing

                                  18   module then converts the image data into an intermediate format, such as an RGB (Red, Green,

                                  19   Blue) format. Id. Analysis modules then analyze the image data at an RGB transition point. Id.,

                                  20   7:56-64. Once an analysis module analyzes the final line of image data, the analysis module

                                  21   generates any appropriate image tags and stores the generated tags into a blank category tag

                                  22   location in the image file. Id. The camera may then access these stored tags to automatically

                                  23   categorize and utilize the individual stored images. Id.

                                  24          The asserted independent claims generally follow this process. For example, Claim 1 of

                                  25   the ‘928 Patent recites:

                                  26      1. A digital camera for automatically categorizing captured image data, the digital camera
                                             comprising:
                                  27

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       3
                                                a processor within the digital camera for capturing image data;
                                   1
                                                an analysis module within the digital camera coupled to the processor and configured to
                                   2            perform image data analysis on the captured image data at the time of image capture by the
                                                digital camera and to automatically generate, responsive to the preformed image data
                                   3            analysis, a category tag for the captured image data; and
                                   4            a memory for storing the generated category tag in association with the captured image
                                                data for categorizing the captured image data.
                                   5

                                   6   ‘928 Patent, 9:4-16.

                                   7   II.      LEGAL STANDARDS

                                   8         A. Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                   9            A motion to dismiss under Fed. R. Civ. P. Rule 12(b)(6) tests the legal sufficiency of

                                  10   claims alleged in the complaint. Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th

                                  11   Cir. 1995). Dismissal “is proper only where there is no cognizable legal theory or an absence of

                                  12   sufficient facts to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2001). For purposes of evaluating a motion to dismiss, the court “must presume all factual

                                  14   allegations of the complaint to be true and draw all reasonable inferences in favor of the

                                  15   nonmoving party.” Usher v. Los Angeles, 828 F. 2d 556, 561 (9th Cir. 1987). To survive a Rule

                                  16   12(b)(6) motion, the plaintiff must allege facts sufficient to state a claim to relief that is “plausible

                                  17   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007).

                                  18            Additionally, to state a claim for patent infringement, “a patentee need only plead facts

                                  19   sufficient to place the alleged infringer on notice. This requirement ensures that the accused

                                  20   infringer has sufficient knowledge of the facts alleged to enable it to answer the complaint and

                                  21   defend itself.” Internet Patents Corp. v. Gen. Auto. Ins. Servs., 29 F. Supp. 3d 1264, 1267 (N.D.

                                  22   Cal. 2013) (quoting Phonometrics, Inc. v. Hospitality Franchise Sys., Inc., 203 F.3d 790, 794

                                  23   (Fed. Cir. 2000)). The court usually does not consider any material beyond the pleadings for a

                                  24   Rule 12(b)(6) analysis. Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555

                                  25   n.19 (9th Cir. 1989). Exceptions to this rule include material submitted as part of the complaint or

                                  26   relied upon in the complaint, and material subject to judicial notice. See Lee v. City of Los

                                  27   Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001).

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       4
                                   1          B. Patent Eligibility under 35 U.S.C. § 101

                                   2             Section 101 of the Patent Act provides that a patent may be obtained for “any new and

                                   3   useful process, machine, manufacture, or composition of matter, or any new and useful

                                   4   improvement thereof.” 35 U.S.C. § 101. However, the Supreme Court has recognized that these

                                   5   broad categories contain an implicit exception: “[l]aws of nature, natural phenomena, and abstract

                                   6   ideas are not patentable.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576,

                                   7   133 S. Ct. 2107, 2116 (2013) (internal quotation marks and citation omitted). In applying this

                                   8   exception, courts “must distinguish between patents that claim the building blocks of human

                                   9   ingenuity and those that integrate the building blocks into something more.” Alice Corp. Pty. Ltd.

                                  10   v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2354 (2014).

                                  11             To determine whether a claim falls within the “abstract idea” exception, the Supreme Court

                                  12   has established a two-step framework. First, the court must “determine whether the claims at issue
Northern District of California
 United States District Court




                                  13   are directed to a patent-ineligible concept.” Id. at 2355. Second, if the claims are directed to

                                  14   patent-ineligible subject matter, the Court must “consider the elements of each claim both

                                  15   individually and ‘as an ordered combination’ to determine whether the additional elements

                                  16   ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo

                                  17   Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 132 S. Ct. 1289 (2012)). The

                                  18   Supreme Court has described this as a “search for an ‘inventive concept’—i.e., an element or

                                  19   combination of elements that is ‘sufficient to ensure that the patent in practice amounts to

                                  20   significantly more than a patent upon the [ineligible concept] itself.’” Id.

                                  21   III.      DISCUSSION

                                  22             Defendant contends that for purposes of a Section 101 analysis, the Patents-in-Suit contain

                                  23   only minimal differences and the method claims are representative of at least the other

                                  24   independent claims in their respective patents. Mot. 2. Plaintiff disagrees, contending that

                                  25   although the claims share similarities, it is improper to assume they are representative of each

                                  26   other. The Court agrees that with minor differences, the claims of all the Patents-in-Suit are

                                  27   similar. As a result, none of the asserted claims warrants a materially different Section 101

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       5
                                   1   analysis or result. Accordingly, the Court will consider them collectively using Claim 1 of the

                                   2   ‘928 Patent as the representative claim.

                                   3   A.     Step One

                                   4          At step one of the Alice analysis, the Court looks to the ‘character as a whole’ of the claims

                                   5   to determine whether it is directed to an abstract idea. Alice, 134 S.Ct. at 2355; Enfish, LLC v.

                                   6   Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). “The ‘directed to’ inquiry applies a stage-

                                   7   one filter to claims, considered in light of the specification, based on whether ‘their character as a

                                   8   whole is directed to excluded subject matter.’” Enfish, 822 F.3d at 1335 (quoting Internet Patents

                                   9   Corp., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). At some level, “all inventions . . . embody, use,

                                  10   reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Mayo, 566 U.S.

                                  11   at 71. Thus, Courts must tread carefully when assessing a claim’s “character as a whole” and

                                  12   avoid “describing the claims at such a high level of abstraction and untethered from the language
Northern District of California
 United States District Court




                                  13   of the claims [because that] all but ensures that the exceptions to § 101 swallow the rule.” Enfish,

                                  14   822 F.3d at 1337.

                                  15          Here, the focus of the claims is on collecting digital images, analyzing them and

                                  16   categorizing them. An analysis module within the digital camera performs image data analysis on

                                  17   the image at the time of image capture, automatically generating a category tag for the captured

                                  18   image. ‘928 Patent, 9:8-13. The analysis module includes text category lists, combination logic,

                                  19   analysis algorithms and parametric control. Id., Fig. 7, 9:16-24. The specification describes a text

                                  20   category list as a listing of various possible categories available for a given module. ‘928 Patent,

                                  21   6:25-26. Combination logic determines how to resolve the results of the image analysis when

                                  22   multiple analysis algorithms are utilized. Id., 6:27-29. The analysis module runs a series of

                                  23   analysis algorithms designed to allow the module to access and analyze images to detect at least

                                  24   one image category tag. Id., 6:34-41. Claim 4 of the ‘555 Patent recites that the category tag

                                  25   associated with an image can comprise a “person, group of people, nature scene, cityscape,

                                  26   waterscape or indoor image.” ‘555 Patent, 9:8-10. The analysis module can generate capture

                                  27   information tags, which may indicate focus setting, aperture setting and other relevant information

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       6
                                   1   that may be helpful in processing image data. ‘928 Patent, 7:12-32.

                                   2          The Federal Circuit has found that claims directed at collecting information, analyzing it,

                                   3   and displaying results of the collection are focused on an abstract idea. See Elec. Power Grp.,

                                   4   LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (citing cases). The Federal Circuit

                                   5   explained that information is intangible, and hence abstract. Id. Accordingly, “collecting

                                   6   information, including when limited to particular content,” is “within the realm of abstract ideas.”

                                   7   Id. Further, the Federal Circuit has treated “analyzing information by steps people go through in

                                   8   their minds, or by mathematical algorithms, without more, as essentially mental processes within

                                   9   the abstract-idea category.” Id. at 1354. And merely presenting the results of abstract processes

                                  10   of collecting and analyzing information, without more, is also abstract “as an ancillary part of such

                                  11   collection and analysis.” Id.

                                  12          Consistent with these principles, in In re TLI Communications LLC Patent Litigation, 823
Northern District of California
 United States District Court




                                  13   F.3d 607, 613 (Fed. Cir. 2016), the Federal Circuit found claims directed to “classifying and

                                  14   storing digital images in an organized manner” were abstract. In TLI, the claims sought “to

                                  15   provide for recording, administration, and archiving digital images simply, fast and in such [a]

                                  16   way that the information [ ] may be easily tracked.” Id. at 612. More specifically, the invention

                                  17   involved “manually or automatically assigning ‘classification data,’ such as a date or a timestamp,

                                  18   to digital images and sending those images to a server.” Id. at 610. The server then extracted the

                                  19   classification data and stored the digital information. Id. The Federal Circuit found that “the

                                  20   specification did not describe a new telephone, a new server, or a new physical combination of the

                                  21   two.” Id. at 612. Nor did the invention provide a solution to any problem, such as how to append

                                  22   classification information to the data. Id. Rather, the claims were directed to the use of

                                  23   conventional or generic technology in a well-known environment. Id. For these reasons, the

                                  24   Federal Circuit also held that the claims in TLI were not directed to a solution to a “technological”

                                  25   problem, and instead were simply directed to the abstract idea of classifying and storing digital

                                  26   images in an organized manner. Id. at 613.

                                  27          The holding in TLI compels the conclusion in the present case that the claims at issue are

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       7
                                   1   similarly directed to the abstract idea of analyzing and automatically categorizing digital images.

                                   2   Like the representative patent in TLI, the Patents-in-Suit describe physical components such as a

                                   3   digital camera, but the physical components “merely provide a generic environment in which to

                                   4   carry out the abstract idea.” Id. at 611.

                                   5          In response, Plaintiff asserts that the claims are directed to “a particular improvement in

                                   6   computing specifically in regard to digital analysis and categorization.” Dkt. No. 25 at 1. Plaintiff

                                   7   asserts that the Patents-in-Suit describe a new digital camera with analysis modules capable of

                                   8   implementing software routines for analyzing and automatically categorizing images, representing

                                   9   an improvement over what existing digital cameras can do. Plaintiff asserts that specialized

                                  10   software built into the camera enables the camera to tag an image based on different algorithms

                                  11   and categorization factors.

                                  12          Plaintiff’s argument is unpersuasive. Contrary to Plaintiff’s assertions, the claims at issue
Northern District of California
 United States District Court




                                  13   do not describe a specific improvement to digital camera functionality. Rather the claims at issue

                                  14   describe “conventional or generic technology in a nascent but well-known environment.” Id. at

                                  15   612. The digital camera, processor and memory identified in the Patents-in-Suit are described in

                                  16   conventional and generic terms. The remaining element—the analysis module—is described in

                                  17   purely functional terms as a component configured to perform image data analysis and to

                                  18   automatically generate a category tag. This description of the analysis module is no different from

                                  19   the vague description of the server in TLI that the Federal Circuit found patent-ineligible. Id. at

                                  20   613 (“The server A includes ... [a] receiving unit EE for receiving the data sent from the telephone

                                  21   unit TE ... and an analysis unit AE ... which extracts the classification information from data

                                  22   received by the server S.”).

                                  23          The cases relied upon by Plaintiff are distinguishable because the claims at issue in those

                                  24   cases were directed to specific technological improvements rather than mere abstract ideas. In

                                  25   Enfish, the Federal Circuit held that the self-referential table recited in the claims was a specific

                                  26   type of data structure designed to improve the way a computer stores and retrieves data in

                                  27   memory. Enfish, 822 F.3d at 1339. In Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       8
                                   1   F.3d 1356, 1363 (Fed. Cir. 2018), the Federal Circuit held that the claims recited a specific

                                   2   improvement to a user interface for computing devices and were not directed to an abstract idea.

                                   3   In Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60 (Fed. Cir. 2017), the Federal

                                   4   Circuit found claims relating to an improved computer memory system with programmable

                                   5   operational characteristics defined by the processor were not directed to the abstract idea of

                                   6   categorical data storage. In Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1304-05 (Fed.

                                   7   Cir. 2018), the Federal Circuit held that claims directed to a “behavior based” approach to virus

                                   8   scanning pioneered by Finjan were not abstract. Unlike traditional “code-matching” systems,

                                   9   which simply look for the presence of known viruses, “behavior-based” scans analyzed the

                                  10   downloadable code and determined whether it performed potentially dangerous operations. Id.

                                  11   By contrast and unlike the cases relied upon by Plaintiff, the claims at issue in the instant action

                                  12   are not directed to a specific technological improvement.
Northern District of California
 United States District Court




                                  13          The Court concludes at step one of the Alice framework that the claims of the Patents-in-

                                  14   Suit are directed to an abstract idea.

                                  15   B.     Step Two

                                  16          In evaluating step two, courts must “consider the elements of each claim both individually

                                  17   and ‘as an ordered combination’” and assess whether there are additional features in the claim that

                                  18   constitute an “inventive concept.” Alice, 134 S.Ct. at 2357. “It is well-settled that mere recitation

                                  19   of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract

                                  20   idea.” In re TLI Commc’ns LLC Patent Litig., 823 F.3d at 613.

                                  21          Here, the claims at issue recite only generic, conventional computer components such as a

                                  22   processor and memory. Nothing in the claims calls for any specific kind of computer architecture,

                                  23   component or data structure. In fact, the ‘928 Patent makes clear that the invention could be

                                  24   implemented on a wide range of hardware. See ‘928 Patent, 1:32-47. “[T]he mere recitation of a

                                  25   generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible

                                  26   invention.” Alice, 134 S.Ct. at 2358.

                                  27          The analysis module also fails to provide an inventive concept because it is simply a

                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       9
                                   1   generic component that analyzes and categorizes digital images. To be patent eligible, the

                                   2   components must involve more than the performance of “well-understood, routine, [and]

                                   3   conventional activities previously known to the industry.” In re TLI Commc’ns LLC Patent Litig.,

                                   4   823 F.3d at 613 (quoting Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l

                                   5   Ass’n, 776 F.3d 1343, 1347-48 (Fed. Cir. 2014)). The claimed analysis module in the patents-in-

                                   6   Suit is simply a substitute for the human effort it would take to analyze and categorize images.

                                   7           That the claims at issue identify a digital camera does not save the claims. Like the

                                   8   telephone unit in TLI, the digital camera “simply provides the environment in which the abstract

                                   9   idea” of collecting, analyzing and categorizing digital images is carried out. Id. at 614; see also

                                  10   Elec. Power Grp., 830 F.3d at 1354 (“[L]imiting the claims to the particular technological

                                  11   environment of power-grid monitoring is, without more, insufficient to transform them into

                                  12   patent-eligible applications of the abstract idea at their core.”).
Northern District of California
 United States District Court




                                  13           In sum, the physical components described in the claims do not add an inventive concept.

                                  14   The Federal Circuit has observed that “there is an important common-sense distinction between

                                  15   ends sought and particular means of achieving them, between desired results (functions) and

                                  16   particular ways of achieving (performing) them.” Id., 830 F.3d at 1356. The Patents-in-Suit

                                  17   describe the ends sought—analyzing and automatically categorizing digital images—without

                                  18   offering a particular inventive means of achieving this result.

                                  19       C. CONCLUSION

                                  20           Because the Patents-in-Suit are directed to patentable ineligible subject matter under

                                  21   Section 101, Defendant’s Motion to Dismiss is GRANTED. The Complaint is DISMISSED

                                  22   WITHOUT LEAVE TO AMEND. Judgment will be entered in favor of Defendant and the Clerk

                                  23   shall close this file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 14, 2018

                                  26                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  27                                                      United States District Judge
                                  28   Case No.: 5:18-cv-02750-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       10
